*209APPLICATION FOR REHEARING
No. 4080. Decided March 16, 1948.
By MILLER, J.
This is an application for a rehearing submitted on behalf of the defendant-appellant. Counsel properly calls our attention to the fact that the books and records kept by the plaintiff in her business were offered by the defendant and not by the plaintiff, but this does not change the ultimate fact that these records were offered in evidence for consideration by the jury. The weight to which they were entitled is solely within its province. We found, and are still of the same opinion, that there was substantial evidence in the record to support all of the material allegations of the petition. Such being the case it cannot be said that the verdict is against the manifest weight of the evidence. A reviewing court.should not reverse a judgment as against the weight of the evidence if it is supported by any competent, credible evidence which goes to all the essential elements of the case. A reversal cannot be made simply because the evidence is conflicting, or even though it might have returned a different verdict from that rendered by the jury; it has no right to say the verdict was not warranted. The defendant is contending the evidence shows that after deducting the value of the plaintiff’s services in the operation of the business, no. profit is shown but on the contrary it shows an actual loss. This we find to be correct, but it must be noted that these figures were based only on approximately- three and one-half months operation. In Bishop v East Ohio Gas Company, 41 Abs 353, which is relied upon by the defendant, it was held that the value of a business can be determined by capitalizing at a fair rate of return the average annual profits or net income for a reasonable number of years, and ten years is such a reasonable number. But here we have only the results of three and one-half months operation. This cannot be said to be a reasonable length of time for the determination of the value of the business. It cannot be conclusive, but is entitled to such weight as the jury may give it. The net earning's of the business were available to the defendant, for he had operated for more than seven years prior to the sale to this plaintiff. The result of these years of operation are not in the record, but it should have been in ■order to arrive at its true value. It would appear that this evidence was not favorable to the defendant or it would have been produced.
The application is denied.
WISEMAN, PJ, and HORNBECK, J, concur.